Citation Nr: 1117392	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-13 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids to include as secondary to the service-connected status post culdoscopy with cone biopsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The appellant served on active duty from May 1979 to April 1982, and from December 1982 to October 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  As set forth on the cover page of this decision, the appellant's claim is now in the jurisdiction of the RO in Indianapolis, Indiana.  

In November 2009, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

At the Veteran's hearing before the Board, she indicated that she had an additional private medical opinion that she desired to submit.  The Board notes that she did in fact submit the private medical opinion to the Board, following her hearing, with a waiver of RO consideration. 

In July 2010, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  The VHA expert provided an undated response, which was received in November 2010.  An addendum opinion was requested by the Board in January 2011.  Addendum response/report was received from the physician in February 2011.  March 2011, the Board provided a copy of the opinion to the Veteran to review and an opportunity to respond.  A response was received from the Veteran that same month.

FINDING OF FACT

The Veteran's uterine fibroids and the supracervical hysterectomy and bilateral salpingo-oophrectomy performed in December 2005 have not been shown to be etiologically related to her in-service cone biopsy or other gynecological symptoms in service.  


CONCLUSION OF LAW

Residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids were not incurred in or aggravated by active service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2006 and December 2006, prior to the initial RO decision that is the subject of this appeal.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Another letter dated in March 2006 advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  Moreover, she submitted a VCAA notice response in April 2006 in which she noted that she did not have any further information regarding the issue for her uterus.  Notably, the March 2006 VCAA letter is not in the file, however, the Veteran's April 2006 communication indicates that she received the letter and had no further evidence to submit.  Moreover, given the presumption of regularity and the fact that the Veteran affirmatively indicated that she received the notice letter, the Board finds that VA has met its duty to notify. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a VA examination relating to her residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids in January 2007.  At that time, the VA examiner did not express any opinion regarding the hysterectomy as he did not have the Veteran's c-file or surgical report from the hysterectomy.  In May 2007, after having reviewed the c-file and pertinent pathological records, the VA examiner submitted an addendum opinion.   Further, as noted above, an outside medical opinion (OMO) from VHA was obtained in November 2010 and an updated and clarified OMO was obtained in February 2011.  The Board finds the VA opinion, as well as the OMOs, reflects that the examiners reviewed the Veteran's c-file, past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Further, in January 2007, the VA examiner recorded her current complaints and conducted an appropriate examination.  The Board therefore concludes that the examination and opinions are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Recognition is given to the Veteran's representative's assertion that the January 2007 VA examiner did not physically examine the Veteran; however, the January 2007 VA examination report includes a section regarding his physical examination of the Veteran and her current complaints.  The Board has reviewed the subsequent May 2007 opinion by the same VA examiner and finds no deficiencies.  The VA examiner provided an adequate rationale for his negative nexus opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board finds that the May 2007 VA opinion was adequate as he considered the c-file and all pertinent records.  

Moreover, as will be discussed below, the Board referred the claim for an OMO for the specific purpose of considering the Veteran's claimed history of chronic gynecological symptoms since service as well as the effect of her in-service cone biopsy and any relationship that procedure had to the hysterectomy performed in 2005.  The OMO is also found to be thorough and adequate upon which to base a decision.  In that regard, consideration has been given to the OMO examiner's statement that the service treatment records were not complete because identified documents/report did not have reverse sides.  However, on scrutinizing the record, the Board finds the service treatment records are complete.  The service treatment records contained in the claims file are copies and the reverse sides of the identified documents are in fact paired and stapled together.

As mentioned, the Board's June 2010 referral for an OMO resulted in the subsequent November 2010 and February 2011 outside medical opinions.  Here, the Board finds that the examiner substantially complied with the Board's requests for an opinion of service connection for residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids on both direct and secondary bases.  Moreover, the Veteran and her representative have reviewed the OMOs and determined that no further development is needed to decide her claim.  

Additionally, in November 2009, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2009 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of problems leading to her December 2005 hysterectomy (T. at pp. 7-10)  and whether there were any outstanding medical records available demonstrating an earlier diagnosis.  See T. at p. 24-25.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  The Board acknowledges that the Veteran's representative raised an issue regarding a possible gap in service treatment records and noted that she had not had an opportunity to review the file.  However, the Board has reviewed the file and found no errors.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the present case, the Veteran underwent a culdoscopy with cone biopsy in service, in July 1985.  She was granted service connection for status post culdoscopy with cone biopsy in September 1990, which was rated as noncompensable.  In February 2006, she submitted a claim for an increased rating due to a hysterectomy and surgical complications in December 2005, which she contended was related to scarring on her cervix from the cone biopsy that she had in service.  The RO treated as a claim for service connection of a new issue - residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids secondary to her service-connected status post culdoscopy with cone biopsy- rather than an increased rating, and sent corresponding VCAA letters noted above.  Then, in July 2007, the RO denied the claim for service connection on a secondary basis and in the April 2008 statement of the case (SOC), confirmed denial of the claim on secondary and direct bases.  

Direct Service Connection 

Service treatment records do not indicate any diagnoses of uterine fibroids.  However, the Board has considered the following gynecological symptoms noted in service in addition to the July 1985 cone biopsy.  Specifically, an October 1983 pap smear was atypical.  An April 1984 pelvic examination was normal.  A March 1985 pap smear revealed mild dysplasia.  A June 1985 treatment record also contained a diagnosis of mild cervical dysplasia.  She was referred for a culposcopy.  A September 1985 pelvic examination was normal except for a small punctate lesion.  The diagnosis was status post culposcopy with cone biopsy.  A November 1985 examination report noted her cervix was normal and that the uterus was normal size and contour.  In June 1986, the Veteran was seen in the emergency room for periumbilical abdominal pain which localized to the right lower quadrant and was accompanied by nausea and white blood cell count of 7.  She was treated with antibiotics and discharged.   A June 1986 treatment record revealed a diagnosis of vaginitis.  She was seen again for abdominal pain in August 1986.  A May 1987 treatment record indicated an abnormal pap smear.  In October 1987 she was treated for a urinary tract infection.  She was also diagnosed with acute pyleonephitis in October 1987.  In November 1987 she was treated for a possible recurrent urinary tract infection.  In March 1988, the Veteran underwent another pelvic examination and it was noted that the uterus was normal size and that her last pap smear was normal.  A May 1989 report noted that her March 1988 pap smear demonstrated squamous metaplasia.  The last documented gynecologic examination during service was in May 1989.  At that time, the uterus was not palpably enlarged and was nontender.  The structures adjacent to the uterus were also described as nontender and without masses.  As an aside, the Veteran was discharged from service following a medical board determination that she was unfit for service due to her service-connected knee disability.  

Post-service treatment records indicate that in November 2005, the Veteran was treated for pelvic pain and irregular menses.  Due to her complaints, she underwent an ultrasound in November 2005 which revealed an enlarged uterus that most likely represented fibroids.  She underwent a supracervical hysterectomy and bilateral salpingo-oophrectomy in December 2005.  

The Board has considered the Veteran's statements and sworn testimony that her December 2005 procedure was the result of her cone biopsy residuals for which she is already service connected, or, by extension, continuity of gynecological symptomatology since service, abnormal pap smears.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of extreme pelvic pain and irregular menses because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She is not deemed, however, to be competent to diagnosis gynecological disorders such as uterine fibroids, an enlarged uterus, or abnormal pap smears.  However, of even greater import, the Board does not find the Veteran to be a credible historian.  

Here, the Veteran has offered differing descriptions of the onset of her symptoms.  Although she testified before the Board, and reported to her December 2005 surgeon, that she had years of abnormal pap smears since service, she reported the opposite in her September 2005 compensation and pension examination.  Indeed, when she underwent a September 2005 VA examination in connection with her other service-connected disability related to the cone biopsy residuals, just two months prior to the symptoms which led to her hysterectomy, she reported that although she had an abnormal pap smear in November 1990, since 1993, her pap smears had all been normal.  She also denied abnormal bleeding, vaginal discharge, fever, pain, bowel or bladder problems including recurrent urinary tract infections, although she did report that her last menstrual period was several months prior to the examination and she was experiencing hot flashes and vaginal dryness.  She also informed the examiner that her mother had gone through menopause in her early 40's.  She also reported a normal spontaneous delivery in 1982 and a Caesarian section in 1995.  

Significantly, on physical examination, the September 2005 VA examiner found that although the Veteran had two whitish spots on her cervix, her cervix was not tender and her uterus was not enlarged.  Moreover, a pap smear done at the September 2005 examination was negative for intraepithelial lesions or malignancy.  The evidence also contains a report of a normal pap smear in 1998.

Thus, the Veteran's claim that she had abnormal pap smears since service is not supported by the contemporaneous evidence of record.  There is also no competent or credible evidence of the Veteran having uterine fibroids since service.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, the Board emphasizes the multi-year gap between discharge from active duty service (1989) and initial documented symptoms and diagnosis related to the hysterectomy, in November 2005, 16 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The fact that the Veteran made no reference to having problems with uterine cysts or abnormal pap smears when she filed her claim for benefits in January 1990 or at her September 2005 VA examination severely undercuts her veracity.  

Further, the undersigned found the Veteran's personal testimony to be suspect.  Her demeanor when answering questions was exaggerated.  There was a rehearsed and inauthentic nature to her responses.  Thus, coupled with her personal testimony, the Board assigns no probative value to the Veteran's allegations of having chronic gynecological problems since service, to include having uterine fibroids or abnormal pap smears.  See Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011) (it is well established that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board] in the first instance and [] it is not for this Court to find . . . that that sworn testimony . . . is credible," citing Jones v. Derwinski, 1 Vet. App. 210, 217 (1991); see also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (stating that "[c]redibility is determined by the fact finder" and that "the Court cannot determine the credibility of a veteran's sworn testimony").

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 


Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids to active duty, despite her contentions to the contrary.    

To that end, the Board places significant probative value on the November 2010 OMO and February 2011 clarification undertaken specifically to address the issue on appeal.  After a review of the claims file, including private treatment records, the gynecologic surgeon concluded that it was less likely than not that the Veteran's current residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids were related to active service.  

Specifically, in his February 2011 clarification, the OMO surgeon, a specialist in gynecologic surgery, explained that the underlying cause of the Veteran's hysterectomy in December 2005 was not likely performed for any disease or condition of the cervix and that if it had been primarily for cervical dysplasia, it would be remarkable that a supracervical hysterectomy was performed.  Moreover, the surgeon reasoned that the relative normality of the Veteran's pap smears following the cone biopsy led him to conclude that either the cone biopsy was successful and excised the dysplasia or the dysplasia never progressed past the mild state and there was spontaneous regression.  In either case, the surgeon concluded that it was less likely as not that the hysterectomy was related to the cone biopsy.  

Further, the OMO surgeon opined in the November 2010 OMO and the February 2011 clarification that the necessity to switch from a laparoscopic surgery to an open surgery, as well as the private surgeon's inability to remove the cervix, was not related to her gynecological problems in service.  The OMO surgeon based his opinion in part on the fact that the Veteran's uterus was not palpably enlarged when she left service (see May 1989 examination) but, at the time of her December 2005 hysterectomy, her uterus was roughly 75 to 100 percent larger than the average uterus.  He opined that due to the length of time since service (16 years) it was at least as likely as not that the uterine fibroids for which the hysterectomy was performed were not present during service or within one year of separation.  He also opined that there was no causal relationship between her urinary tract infection in 1987 and her subsequent hysterectomy.  He also noted as significant that the Veteran underwent intervening procedures between the time of her cone biopsy and her hysterectomy including a Caesarian section and tubal sterilization in 1995.  

The Board has also considered the Veteran's private medical opinion dated in November 2009.  The author is the physician who personally conducted surgery on the Veteran in December 2005.  The physician indicated that the hysterectomy was necessitated by abnormal pap smears which the Veteran had on an annual basis beginning in May 1990, combined with painful menstrual periods and extreme pelvic pain.  The physician advised the Veteran that she needed a total hysterectomy to prevent further adverse findings before cancerous transformation occurred.  

The Board finds that the private opinion lacks probative value as it is at least in part based on the Veteran's report of abnormal pap smears.  The assertion that the Veteran has had a long history of abnormal pap smears is not support by the record.  As noted above, just three months prior to her hysterectomy in question, the Veteran reported in a compensation and pension examination that she had normal pap smears since 1993 and had not experienced any gynecological problems.  More importantly, to the extent that the private physician's opinion is based on a history provided to him by the Veteran, the Board underscores the fact that it does not find the Veteran's statements as to experiencing abnormal pap smears since service to be credible.  The private opinion report is therefore predicated on an incredible medical history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran). See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Therefore, given the serious reservations that the Board has with respect to the Veteran's credibility, the Board finds that a gynecological disorder requiring a hysterectomy did not manifest during the Veteran's military service.

Additionally, the Board has considered the Veteran's statements of there being a direct correlation between her active service and post-service development of uterine fibroids (and abnormal pap smears) that resulted in her undergoing a supracervical hysterectomy and bilateral salpingo-oophrectomy.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the onset or cause of her uterine fibroids and/or abnormal pap smears, which led to the December 2005 supracervical hysterectomy and bilateral salpingo-oophrectomy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Uterine fibroids and abnormal pap smears are not diagnosed by unique and readily identifiable features and do not involve a simple identification that a layperson is competent to make.  Similarly, the determination to perform a supracervical hysterectomy and bilateral salpingo-oophrectomy requires medical expertise that the Veteran fails to possess.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her disorder are found to lack competency.

In sum, in the absence of any complaints during service or for many years thereafter, and no nexus between current complaints and active duty, the evidence does not support a grant of service connection on a direct basis.  This aspect of the appeal is denied.



(CONTINUED NEXT PAGE)

Secondary Service Connection

Regarding secondary service connection, the Veteran claims that her December 2005 private surgeon had to switch from a laparoscopically-assisted vaginal hysterectomy to a more invasive open procedure due to cervical scarring caused by her service-connected status post culdoscopy with cone biopsy.  As an initial matter, the first two elements of Wallin have been met.  A review of the record establishes that the Veteran underwent a supracervical hysterectomy and bilateral salpingo-oophrectomy.  She is also in receipt of a noncompensable disability rating for service-connected status post culdoscopy with cone biopsy.  Thus, the outstanding question is whether there is sufficient evidence establishing a nexus between the service-connected disability and the current disability.  The competent and credible evidence of record does not support such a finding.

To that end, the Board again places significant probative value on the May 2007 VA opinion and November 2010 OMO and February 2011 clarification undertaken specifically to address the issue and finds the November 2009 private opinion less probative than the VA and OMO opinions.    

Specifically, in both his November 2010 OMO and February 2011 clarification, the OMO surgeon opined that the necessity to switch from a laparoscopic surgery to an open surgery in December 2005 as well as the private surgeon's inability to remove the cervix, was not related to the service connected status post culdoscopy with cone biopsy.  In his November 2010 report, the OMO surgeon noted that the December 2005 surgical report detailed that the laparoscopically-assisted vaginal hysterectomy was unsuccessful due to a combination of the enlarged uterus and the patient's body habitus.  The OMO surgeon determined that given the description of her hysterectomy, it was unlikely that the inability to remove her cervix at the time of surgery resulted from her prior culdoscopy or cone biopsy.  In his February 2011 clarification OMO the surgeon indicated that he based his opinion on the fact that (1) the operative report made no reference to scar tissue being the reason for which the private surgeon could not take the cervix out; and that (2) the Veteran's uterus was not palpably enlarged when she left service (see May 1989 examination) but, at the time of her December 2005 hysterectomy, her uterus was roughly 75 to 100 percent larger than the average uterus.  Further, in his February 2011 clarification OMO, he also noted as significant that the Veteran underwent intervening procedures between the time of her cone biopsy and her hysterectomy including a caesarian section and tubal sterilization in 1995.  

Additionally, the Board places high probative value on a May 2007 VA medical opinion which also resulted in a finding that it was less likely than not that the Veteran's more invasive open surgery was due to scarring from her cone biopsy.  In fact, the May 2007 examiner determined that it was unlikely that removal of the cervix was the main reason for the hysterectomy.  The examiner based his opinion on the fact that there were other problems such as remarkably enlarged uterus containing fibroids that were the focus of the December 2005 surgical report.   The examiner's opinion is consistent with that of the surgeon who authored the November 2010 and February 2011 OMOs. 

The Board has also considered the Veteran's private medical opinion dated in November 2009.  The author is the surgeon who personally conducted surgery on the Veteran in December 2005.  The surgeon indicated that during the December 2005 surgery, the physician could not maneuver her cervix out and thus, switched from laparoscopic-assisted vaginal hysterectomy to an open hysterectomy, and that the difficulty maneuvering the cervix was due to significant scarring due to the cone biopsy done in service.  He based this opinion on the fact that the Veteran spent three days in the hospital recovering from the cone biopsy when a cone biopsy is usually an outpatient procedure.  He also opined that scarring of the cervix was also demonstrated by the fact that the Veteran went from being able to have a vaginal delivery in 1982, prior to her cone biopsy, to having to have a c-section in 1995, after the cone biopsy because her cervix would not dilate beyond 2 cm.  

As noted above, the Board affords the private opinion little probative value as it is inconsistent with other evidence of record.  First, the statement that the open hysterectomy was performed due to scarring is not supported by the December 2005 surgery report.  A review of the December 2005 report makes no reference to scarring of the cervix.  Rather, the report says the open hysterectomy was performed due to the size of the Veteran's uterus and to stem additional blood loss.  The Board's attention is also drawn to a November 1990 gynecological report that was negative for scarring of the cervix.  That report described the cervix as appearing normal.

Next, to the extent that the private surgeon based his opinion on the Veteran's assertion that she was hospitalized for three days following the culdoscopy with cone biopsy in service, the Board emphasizes that it has already found the Veteran's credibility to be questionable.  Her assertions regarding hospitalization are equally questionable.  The Board has reviewed the Veteran's service treatment records and found no indication that she was hospitalized for the biopsy.  To the contrary, the records contain a June 1985 report indicating a referral to the ob/gyn clinic for the culdoscopy and an August 1985 pelvic examination (with normal results) confirming a punctate lesion and diagnosis of status post culdoscopy with cone biopsy.  Notably, other hospital records and emergency room visit records are present for the Veteran's other disorders in service but there is no indication that she was hospitalized for her culdoscopy with cone biopsy.  As previously stated, as the Board has found the Veteran's statements regarding other issues to be not credible, it likewise finds the Veteran not credible regarding her alleged hospitalization for the cone biopsy.  

Again, the November 2009 private opinion is predicated on an incredible medical history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Indeed, given the discrepancies between the surgery report and those made in the November 2009 opinion, the Board seriously questions the examiner overall veracity.


Further, for the reasons discussed above, any opinion that the Veteran has that would relate her residuals of supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids to her active service or service-connected disability is outweighed by the VA opinion and OMOs.  

Additionally, the Board has considered the Veteran's statements asserting a nexus between the need to perform a supracervical hysterectomy and bilateral salpingo-oophrectomy and her in-service biopsy.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, however, the Veteran is not competent to provide testimony regarding the decision to perform a supracervical hysterectomy and bilateral salpingo-oophrectomy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The performing of these procedures does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her disorder are found to lack competency.

In sum, as the competent and credible evidence of record has not shown the Veteran's current disability to be related to her service-connected residuals of culdoscopy with cone biopsy, her claim must be denied on a secondary basis as well. 






ORDER

Service connection for residuals of a supracervical hysterectomy and bilateral salpingo-oophrectomy with uterine fibroids to include as secondary to the service-connected status post culdoscopy with cone biopsy is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


